IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-31403
                          Conference Calendar



RAYMOND SIMMONS,

                                           Plaintiff-Appellant,

versus

DEPARTMENT OF COMMUNITY DEVELOPMENT BUREAU OF ADMINISTRATION;
WAVEY LESTER; LARRY FERDINAND; VALERIE ERVIN; PAUL E. DUMARS,
SR.; RON ADAMS; JOHN DAVID STEWART; WENDELL COLLINS; BOBBY
DEBOSE; ARTHUR THOMPSON; RUTH ANDREWS,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 01-CV-917
                          --------------------
                             August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Raymond Simmons appeals from the district court’s dismissal

as frivolous pursuant to 28 U.S.C. § 1915(e) of his civil rights

complaint.     Simmons alleges that the Department of Community

Development and various Shreveport city officials discriminated

against him when he applied for financial aid to remodel his

home, which was damaged in a fire.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-31403
                                 -2-

     Although this court applies less stringent standards to

parties proceeding pro se than to parties represented by counsel

and liberally construes briefs of pro se litigants, pro se

parties must still brief the issues and reasonably comply with

the requirements of FED. R. APP. P. 28.    Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1994).   Simmons makes no coherent argument

that addresses whether the district court’s     dismissal was an

abuse of discretion, and this court will not construct arguments

or theories for Simmons absent a coherent discussion of those

issues.    See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).   Simmons’ appeal is without

arguable merit, and is DISMISSED as frivolous.     See Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.

     Simmons previously was warned that the filing of future

frivolous appeals would invite sanctions.     See Simmons v. Code

Enforcement, No. 00-31059 (5th Cir. Oct. 26, 2001) (unpublished);

Simmons v. Twin City Towing, No. 00-30328 (5th Cir. Aug. 22,

2001) (unpublished).   Because Simmons continues to file frivolous

appeals despite this court’s warnings, Simmons is ORDERED to PAY

a sanction in the amount of $105, payable to the clerk of this

court.    See Coghlan v. Starkey, 852 F.2d 806, 808 (5th Cir.

1988).

     The motion to expedite is stricken for non-compliance.

     APPEAL DISMISSED; SANCTIONS IMPOSED.